DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Patent 8,054,143) in view of Campbell (U.S. Patent 9,768,770 cited in the Information Disclosure Statement filed April 22, 2019) in view of Lee et al. (U.S. Patent 10,153,306, hereafter Lee).
Claim 1:  Takahashi teaches switch circuitry (Figure 11) comprising:
a series stack of an N-number of transistors (31-33), wherein an Nth one of the N number of transistors has a drain terminal coupled to a first port terminal (1) and a first one of the N number of transistors has a source terminal coupled to a second port terminal (2) such that a radio frequency (RF) signal is passed between the first port terminal and the second port terminal 10when an on-state control voltage is applied to gate terminals of the N number of transistors (via 11) and the RF signal is blocked from passing between the first port terminal and the second port terminal when an off-state control voltage is applied to the gate terminals, where N is a positive integer greater than one (Abstract); 
a series string of an N-1 number of gate resistors (41-43 in series with each gate of 31-33) having a common gate terminal, wherein each of the N-1 number of gate resistors is coupled between the gate terminals of adjacent ones of the N number of transistors (between 11 and gates of 31-33); and
at least and no more than an N-1 number of feedback capacitors (51 and 53, where N=3 and the number of feedback capacitors is 2; column 11 lines 6-16) coupled directly between common drain/source terminals of adjacent ones of the N number of transistors to the gate terminals of individual ones of the N number of transistors (51 and 53), and capacitance values of individual ones of the feedback capacitors are scaled relative to the peripheries of adjacent ones of the N number of transistors (column 8 lines 50-57 and column 11 lines 26-35).  
Takahashi does not specifically teach a bias control transistor to generate the signal at 11.  
Campbell teaches switch circuitry (Figure 2) comprising a bias control transistor (236) having a bias control terminal, a first current terminal , and a second current terminal coupled to a first switch control terminal configured to receive the on-state control voltage and the off-state control voltage (via 224 and 240); and 
an M number of diodes (232a, 232b) arranged and coupled between the common gate terminal (via 220) and the first current terminal to rectify the RF signal and thereby apply additionanal voltage to the gate terminals (inherent in the functionality of diodes 232a and 232b), where M is a positive integer greater than zero (M=2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bias control transistor and M number of diodes taught by Campbell in the circuit of Takahashi to prevent leakage current at the gate terminal of the switching FET (column 1 lines 12-19).
Takahashi and Campbell do not specifically teach that a device periphery of individual ones of the series stack of the N number of transistors is scaled. 
Lee teaches a series-connected stack (Figure 11; column 9 lines 50-52), wherein a device periphery (column 8 lines 5-8) of individual ones of the series stack of the N number of transistors is scaled relative to the device peripheries of adjacent ones of the N number of transistors (Figure 11; column 9 lines 52-57) to maximize symmetry of gate-to-source voltages and gate-to-drain voltages of the N number of transistors (inherent in the combined circuit) when the off-state control voltage is applied to the common gate terminal (via 124 and 140 of Campbell). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistor stack layout taught by Lee in the circuit of Takahashi and Campbell to provide lower ON-resistance, higher OFF-capacitance, and/or improved noise figure (column 9 lines 65-67, column 10 lines 1-4). 
Lee does not specifically teach that the device peripheries are scaled from 1% to 60%. However, the selection of device peripheries to scale from 1% to 60% would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a device periphery that is scaled from 1% to 60% when employing the transistor stack layout taught by Lee to maximize the overall performance of the switch circuit. Furthermore, such a provision of selecting a specific scaling factor involves only routine design expedient.

Claim 2:  The combined circuit further teaches a common gate resistor (228 of Campbell) coupled between the common gate terminal and the first switch control terminal 30to convey the on-state control voltage and the off-state control voltage to the gate terminals of the N number of transistors (via 220 to 11 of Takahashi).  

Claim 4: Takahashi, Campbell and Lee teach the limitations of claim 1 above.  Takahashi, Campbell and Lee do not specifically teach that the capacitance values of individual ones of the at least and no more than N-1 number of feedback capacitors is between 1 femtofarad and 1 picofarad.  However, the selection of capacitance values between 1 femtofarad and 1 picofarad would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a capacitance value between 1 femtofarad and 1 picofarad when employing the switch circuitry of Takahashi, Campbell and Lee to maximize the overall performance of the switch circuit.  Furthermore, such a provision of selecting a specific capacitance value involves only routine design expedient.

Claim 5:  The combined circuit further teaches including a bias control circuit (252; Figure 2 of Campbell) coupled to 10the bias control terminal of the bias control transistor (via 244), wherein the bias control circuit is configured to selectively cause a constant bias voltage to be generated at the common gate terminal in response to a first control signal (column 5 lines 51-53) and a second control signal that is complementary to the first control signal (column 5 lines 56-63).  

Claim 156:  The combined circuit further teaches that the bias control circuit comprises: 
a first control resistor (268; Figure 2 of Campbell) and a first control diode (272) communicatively coupled in series between the bias control terminal (gate of 236) and the first switch control terminal through which the first control signal is received (256); and 
a second control resistor (260) and a second control diode (264) communicatively coupled inin series between the bias control terminal (gate of 236) and a second switch control terminal through which the second control signal is received (226). 

Claims 7-10:  Takahashi, Campbell and Lee teach the limitations of claim 1 above.  Takahashi, Campbell and Lee do not specifically teach that the peripheries of individual ones of the series stack of the N number of transistors may be scaled between 10%/1%/10%/30% and 50%/10%/30%/50% 25relative to peripheries of adjacent ones of the N number of transistors.  However, the selection of peripheries between 10%/1%/10%/30% and 50%/10%/30%/50% would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select peripheries between 10%/1%/10%/30% and 50%/10%/30%/50% when employing the switch circuitry of Takahashi, Campbell and Lee to maximize the overall performance of the switch circuit.  Furthermore, such a provision of selecting a specific periphery value involves only routine design expedient.

Claim 11:  The combined circuit further teaches that the series stack of the N-number of 10transistors comprises gallium nitride field-effect transistors (column 2 lines 21-22 of Campbell).  

Claim 12:  The combined circuit further teaches that the series stack of the N-number of transistors comprises gallium arsenide field-effect transistors (column 2 lines 21-22 of Campbell).  

Claim 1513:  The combined circuit further teaches that the series stack of the N-number of transistors comprises silicon-on-insulator field-effect transistors (column 4 lines 35-37 and 44-46).  

Claim 14:  Takahashi, Campbell and Lee teach the limitations of claim 1 above.  Takahashi, Campbell and Lee do not specifically teach that insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 46 dBm. However, the selection of device characteristics in the combined circuit to have an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 46 dBm would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select device characteristics in the combined circuit to have an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 46 dBm to maximize the overall performance of the switch circuit. Furthermore, such a provision of selecting an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 46 dBm involves only routine design expedient.

Claim 15:  Takahashi, Campbell and Lee teach the limitations of claim 1 above.  Takahashi, Campbell and Lee do not specifically teach that insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an RF signal power of between 40 dBm and 55 dBm. However, the selection of device characteristics in the combined circuit to have an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 55 dBm would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select device characteristics in the combined circuit to have an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 46 dBm to maximize the overall performance of the switch circuit. Furthermore, such a provision of selecting an insertion loss between the first port terminal and the second port terminal is between -0.05 dB and -0.1 dB for an 20RF signal power of between 40 dBm and 55 dBm involves only routine design expedient.

Claim 16:  Takahashi, Campbell and Lee teach the limitations of claim 1 above.  Takahashi, Campbell and Lee do not specifically teach that gate-to-source waveforms of the N number of transistors have peak-to-peak voltages that are between 1 % and 5% of each other when the RF signal is applied to either of the first port terminal or the second port terminal when the series stack of the N-number of transistors is 30in an off-state. However, the selection of gate-to-source waveform peak-to-peak voltages would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select gate-to-source waveforms of the N number of transistors have peak-to-peak voltages that are between 1 % and 5% of each other when the RF signal is applied to either of the first port terminal or the second port terminal when the series stack of the N-number of transistors is 30in an off-state to maximize the overall performance of the switch circuit. Furthermore, such a provision of selecting gate-to-source waveforms of the N number of transistors have peak-to-peak voltages that are between 1 % and 5% of each other when the RF signal is applied to either of the first port terminal or the second port terminal when the series stack of the N-number of transistors is 30in an off-state involves only routine design expedient.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2017/0201248; Figure 1 that shows a series string of an N-1 number of gate resistors (32) all in series with each other having a common gate terminal (42 via 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/RYAN JOHNSON/Primary Examiner, Art Unit 2849